Citation Nr: 0523430	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  90-43 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Propriety of initial ratings assigned to degenerative 
disc disease, L5-S1.

2.  Entitlement to an extension of the temporary total 
evaluation beyond November 1, 1996.  (38 C.F.R. § 4.30)

3.  Entitlement to service connection for a jaw disorder, to 
include temporomandibular joint syndrome (TMJ).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to March 
1982 and from September 1988 to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  For the reasons stated below, this 
appeal is remanded and VA will notify the veteran if further 
action is required on her part.

The Board observes that, throughout the appeal period, the 
veteran has been granted increased ratings for her back 
disability, which is now currently evaluated as 60 percent 
disabling.  On a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the benefit sought on appeal has not been 
fully granted, and since the veteran did not withdraw her 
claim of entitlement to a higher initial rating for her 
service-connected back disability, the matter remains before 
the Board for appellate review.  


REMAND

?	These issues are remanded to obtain outstanding Social 
Security Administration (SSA) records.
?	The issue of propriety of initial ratings assigned to 
degenerative disc disease, L5-S1, is remanded to provide 
notice and initial agency of original jurisdiction 
consideration of pertinent regulations.
?	The issue of entitlement to service connection for a jaw 
disorder, to include TMJ, is remanded to obtain a VA 
examination and opinion. 

Initially, the Board notes that documentation contained in 
the claims file dated in June 2004 reflects that the veteran 
presently receives disability benefits from SSA.  Such 
document shows that the veteran's disability onset date was 
in December 1989.  The SSA records are not associated with 
the claims file and since they are potentially probative of 
the issues presented in this appeal, they should be obtained 
prior to adjudication of such matters.  

Second, pertinent to the propriety of initial ratings 
assigned to the veteran's service-connected back disability, 
she is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
The ratings assigned to such service-connected disability are 
as follows:  40 percent from October 27, 1988, to August 16, 
1992; 100 percent from August 17, 1992, to September 30, 
1992; 40 percent from October 1, 1992, to September 2, 1996; 
100 percent from September 3, 1996, to October 31, 1996; 40 
percent from November 1, 1996, to October 21, 2002; and 60 
percent from October 22, 2002, to the present.  

VA's Schedule for Rating Disabilities (Rating Schedule), as 
pertains to disabilities of the spine, has been amended twice 
during the pendency of the veteran's appeal.  The Board 
observes that a letter sent to her in April 2003 advised her 
of the September 23, 2002, amendment of Diagnostic Code 5293.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  However, 
effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  The changes in the 
rating criteria include changes to Diagnostic Code 5293 that 
are relevant to the evaluation of the veteran's service-
connected degenerative disc disease.  See also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  The Board acknowledges 
that the supplemental statement of the case issued in June 
2004 referred to the revisions in passing, but did not 
provide adequate notice to the veteran or properly consider 
the application of such amended criteria.  Therefore, as the 
veteran has not been fully advised of the September 2003 
regulatory changes and the agency of original jurisdiction 
has not yet considered the veteran's appeal under the 
revised criteria, a remand is necessary.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994); Dudnick 
v. Brown, 10 Vet. App. 79 (1997).

Finally, in the veteran's August 1989 claim, she indicated 
that she was seeking service connection for a jaw problem.  
The initial rating decision, dated in November 1989, denied 
service connection for a jaw condition.  A June 1991 Board 
remand recharacterized the issue as entitlement to service 
connection for residuals of an injury to the jaw.  In a 
December 1994 remand, the Board again recharacterized the 
issue as entitlement to service connection for TMJ.  However, 
as the veteran initially claimed compensation for a jaw 
problem, such claim must be liberally construed and not 
limited to merely to the issue of entitlement to service 
connection for TMJ.  Therefore, the Board has recharacterized 
the issue as shown on the first page of this remand.  

Over the course of the veteran's appeal, she has been 
afforded numerous VA examinations to determine the presence 
of a current jaw disorder.  Such examinations have returned 
inconsistent results, with some diagnosing TMJ while others 
indicating the presence of pain only.  Additionally, the 
veteran's service medical records reflect that in August 
1981, she complained of pain on the right side of her face.  
Her masseter muscle was painful upon palpation and spasm was 
noted.  Also in August 1981, it was recorded that the veteran 
had TMJ and was tender on the right side at the pterygoid.  
Therefore, a remand is necessary to obtain a VA examination 
and opinion regarding whether there is a current disability 
of the veteran's jaw that is related to her military service.  

Accordingly, this case is REMANDED for the following:

1.  Appropriate steps should be taken to 
obtain any SSA determination pertinent to 
the veteran's claim for such benefits, as 
well as any medical records relied upon 
concerning that claim.  A response, 
negative or positive, should be 
associated with the claims file.

2.  The veteran should be notified of the 
September 2003 revisions of the portions 
of VA's Rating Schedule referable to 
rating back disabilities, see 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003) (to 
include the recent corrections).  

3.  Pertinent to the veteran's claim of 
entitlement to service connection for a 
jaw disorder, to include TMJ, she should 
be scheduled for a VA examination by a 
physician with the appropriate expertise 
to determine the nature and etiology of 
claimed jaw disorder.  The examiner must 
review the entire claims folder, to 
include this remand.  Such tests as the 
examining physician deems necessary 
should be performed.  

The examiner is requested to confirm or 
refute whether the veteran has TMJ.  The 
examiner should also clearly state all 
diagnoses for any present jaw disorders.  

The examiner is further requested to 
provide an opinion as to whether it is 
"likely", "unlikely", or "at least as 
likely as not" that each currently 
diagnosed jaw disorder, to include TMJ, 
is causally related to jaw complaints and 
problems noted during the veteran's 
active service.  All opinions expressed 
should be accompanied by supporting 
rationale.  

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  The veteran's back 
disability should be evaluated under all 
applicable sets of criteria and the 
propriety of staged ratings, pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999), should be considered.  If the 
claims remain denied, the veteran should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

